Name: COUNCIL REGULATION (EC) No 3667/93 of 20 December 1993 supplementing Regulation (EEC) No 3917/92 extending into 1993 the application of Regulations (ECC) No 3831/90, (EEC) No 3832/90, (EEC) No 3833/90, (EEC) No 3834/90, (EEC) No 3835/90 and (EEC) No 3900/91 applying generalized tariff preferences for 1991 in respect of certain products originating in developing countries and adding to the list of beneficiaries of such preferences
 Type: Regulation
 Subject Matter: political framework;  economic conditions;  trade policy;  political geography;  leather and textile industries
 Date Published: nan

 31 . 12. 93 No L 338/ 1Official Journal of the European Communities I (Acts whose publication is obligatory) COUNCIL REGULATION (EC) No 3667/93 of 20 December 1993 supplementing Regulation (EEC) No 3917/92 extending into 1993 the application of Regulations (EEC) No 3831/90, (EEC) No 3832/90, (EEC) No 3833/90, (EEC) No 3834/90, (EEC) No 3835/90 and (EEC) No 3900/91 applying generalized tariff preferences for 1991 in respect of certain products originating in developing countries and adding to the list of beneficiaries of such preferences THE COUNCIL OF THE EUROPEAN UNION, HAS ADOPTED THIS REGULATION : Having regard to the Treaty establishing the European Community, and in particular Article 113 thereof, Article 1 Having regard to the proposal from the Commission, 1 . Belarus, Ukraine, Moldova, Uzbekistan, Russia, Taji ­ kistan, Armenia, Azerbaijan, Turkmenistan, Kazakhstan, Kyrgyzstan and Georgia shall be added to Annex IV to Regulation (EEC) No 3832/90 . Whereas the Community has since 1980 reserved the benefit of its scheme of generalized tariff preferences for products covered by the Arrangement regarding Interna ­ tional Trade in Textiles (MFA) to those products origin ­ ating in countries and territories having signed, within the framework of the MFA, bilateral agreements with the Community providing for a quantitative limitation of their exports of certain textile products to the Commun ­ ity, or to such products which originate in countries or territories undertaking similar commitments ; 2. The columns (5), (6), (6b) and (7) of Annex I to the aforementioned Regulation shall be supplemented by the indications appearing in the same columns of the Annex to this Regulation compared to the corresponding serial numbers and compared to the categories indicated in the columns (1 ) and (2).Whereas the countries of the former USSR have been beneficiaries under the Community's scheme of general ­ ized tariff preferences since 1 January 1993 and whereas certain of them negotiated with the Community bilateral agreements on the trade of textile products which were initialled during the course of 1993 ; whereas these coun ­ tries have consequently become eligible for the benefit of preferences for the products covered by the MFA up to a proportional amount of the volume which would be granted to each of them for a full year ; whereas this annual volume is fixed at 0,5 % of total Community imports of these products in 1985, except for categories 1 to 8 for which the percentage is fixed at 0,3 % ; Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. Whereas it is therefore appropriate to adapt Annex I of Regulation (EEC) No 3832/90 (') and to include these countries in Annex IV of the aforementioned Regulation, It shall apply as of 1 June 1993 for Belarus, 1 July 1993 for Ukraine and Moldova, 1 August 1993 for Uzbekistan and Russia, 1 September 1993 for Tajikistan and Armenia, 1 November 1993 for Azerbaijan and Turkmenistan, 1 .December 1993 for Kazakhstan and Kyrgyzstan, and 1 January 1994 for Georgia. (') OJ No L 370, 31 . 12. 1990, p. 39 . Regulation as last amended by Regulation (EEC) No 3917/92 (OJ No L 396, 31 . 12. 1992, p . 1 ). No L 338/2 31 . 12. 93Official Journal of the European Communities This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 20 December 1993 . For the Council The President W. CLAES 31 . 12. 93 Official Journal of the European Communities No L 338/3 ANNEX List of products covered by fixed duty-free amounts and tariff ceilings with respect to certain republics of the former USSR, within the framework of the generalized tariff preferences for certain developing countries and territories (Annex I to Regulation (EEC) No 3832/90 Order Category Beneficiary countries Fixed duty-free Tariff No (Unit) or territories amounts ceilings ( 1 ) (2) (5) (6b) 0 (7) 40.0010 1 Belarus 452  (tonnes) Ukraine 396  Moldova  396 Uzbekistan 339  Russia 339  Tajikstan  283 Armenia  283 Azerbaijan  1 70 Turkmenistan  170 Kazakhstan  113 Kyrgyzstan  113 Georgia  (**) 40.0020 2 Belarus 547  (tonnes) Ukraine 479  Moldova  479 Uzbekistan  411 Russia 411  Tajikstan  342 Armenia  342 Azerbaijan  205 Turkmenistan 205 Kazakhstan  137 Kyrgyzstan  137 Georgia  (") 40.0033 3 Belarus 126  (tonnes) Ukraine 110  Moldova  110 Uzbekistan  95 Russia 95  Tajikstan  79 Armenia  79 Azerbaijan  47 Turkmenistan  47 Kazakhstan  32 Kyrgyzstan  32 Georgia  (") 40.0040 4 Belarus 377  (1 000 pieces) Ukraine 330  Moldova  330 Uzbekistan  283 Russia 283  Tajikstan  235 Armenia  235 Azerbaijan  141 Turkmenistan  141 Kazakhstan  94 Kyrgyzstan  94 Georgia  (") No L 338/4 Official Journal of the European Communities 31 . 12. 93 ( 1 ) (2) (5) (6b) 0 (7) 40.0050 5 Belarus 303  (1 000 pieces) Ukraine 265  Moldova  265 Uzbekistan  227 Russia 227  Tajikstan  189 Armenia  189 Azerbaijan  114 Turkmenistan  114 Kazakhstan  76 Kyrgyzstan  76 Georgia  (**) 40.0060 6 Belarus 350  (1 000 pieces) Ukraine 306  Moldova  306 Uzbekistan  263 Russia 263  Tajikstan  219 Armenia  219 Azerbaijan  131 Turkmenistan  131 Kazakhstan  88 Kyrgyzstan  88 Georgia  (**) 40.0070 7 Belarus 195  (1 000 pieces) Ukraine 170  Moldova  170 Uzbekistan  146 Russia 1 46  Tajikstan  122 Armenia  122 Azerbaijan  73 Turkmenistan  73 Kazakhstan  49 Kyrgyzstan  49 Georgia  (*") 40.0080 8 Belarus 383  (1 000 pieces) Ukraine 335  Moldova  335 Uzbekistan  288 Russia 288  Tajikstan  240 Armenia  240 Azerbaijan  144 Turkmenistan  144 , Kazakhstan  96 Kyrgyzstan  96 Georgia  (**) 40.0090 9 Belarus 26  (tonnes) Ukraine 23  Moldova  23 Uzbekistan  20 Russia 20  Tajikstan  16 Armenia  16 Azerbaijan  10 Turkmenistan  10 Kazakhstan  7 Kyrgyzstan  7 Georgia  (") 31 . 12. 93 Official Journal of the European Communities No L 338/5 ( 1 ) (2) (5) (6b) 0 (7) 40.0150 15 Belarus 45  (1 000 pieces) Ukraine 40  Moldova  40 Uzbekistan  34 Russia 34  Tajikstan  28 Armenia  28 Azerbaijan  17 Turkmenistan  17 Kazakhstan  11 Kyrgyzstan  1 1 Georgia  (**) 40.0160 16 Belarus 19  (1 000 pieces) Ukraine 17  Moldova  17 Uzbekistan  15 Russia 15  Tajikstan  12 Armenia  12 Azerbaijan  7 Turkmenistan  7 Kazakhstan 5 Kyrgyzstan  5 Georgia  (**) 40.0170 17 Belarus  16 (1 000 pieces) Ukraine  14 Moldova  14 Uzbekistan  12 Russia  1 2 Tajikstan  10 Armenia  10 Azerbaijan  6 Turkmenistan 6 Kazakhstan  4 Kyrgyzstan  4 Georgia  ( ¢*) 40.0200 20 Belarus 46  (tonnes) Ukraine 40  Moldova  40 Uzbekistan  35 Russia 35  Tajikstan  29 Armenia  29 Azerbaijan  17 Turkmenistan  17 Kazakhstan  12 Kyrgyzstan  12 Georgia  (**) 40.0390 39 Belarus 21  (tonnes) Ukraine 18  Moldova  18 Uzbekistan  16 Russia 16  Tajikstan  13 Armenia  13 Azerbaijan  8 Turkmenistan  8 Kazakhstan  5 Kyrgyzstan  5 Georgia  (") (*) For Belarus, the fixed amount is applicable from 1 June to 31 December 1993. (**) For Georgia, no benefit is granted for 1993 . No L 338/6 Official Journal of the European Communities 31 . 12. 93 Order Category Beneficiary countries Fixed duty-free Tariff No (Unit) or territories amounts ceilings ( 1 ) (2) (5) (6) (7) 40.0100 10 Belarus  513 (1 000 pairs) Ukraine  449 Moldova  449 Uzbekistan  385 Russia  385 Tajikstan  320 Armenia  320 Azerbaijan  192 Turkmenistan  192 Kazakhstan  128 Kyrgyzstan  128 Georgia  (**) 40.0120 12 Belarus  1 063 (1 000 pairs Ukraine  930 or pieces) Moldova  930 Uzbekistan  798 Russia  798 Tajikstan  665 Armenia  665 Azerbaijan  399 Turkmenistan  399 Kazakhstan  266 Kyrgyzstan  266 Georgia  (") 40.0130 13 Belarus  673 (1 000 pieces) Ukraine  589 Moldova  589 Uzbekistan  505 Russia  505 Tajikstan  420 Armenia  420 Azerbaijan  252 Turkmenistan  252 Kazakhstan  1 68 Kyrgyzstan  168 Georgia  (**) 40.0140 14 Belarus  15 (1 000 pieces) Ukraine  13 Moldova  13 Uzbekistan  12 Russia  12 Tajikstan  10 Armenia  10 Azerbaijan  6 Turkmenistan  6 Kazakhstan  4 Kyrgyzstan  4 Georgia  ("*) 40.0180 18 Belarus  26 (tonnes) Ukraine  23 Moldova  23 Uzbekistan  20 Russia  20 Tajikstan  16 Armenia  16 Azerbaijan  10 Turkmenistan  10 Kazakhstan  7 Kyrgyzstan  7 Georgia  (") 31 . 12. 93 Official Journal of the European Communities No L 338/7 ( 1 ) (2) (5) (6) (7) 40.0190 19 Belarus  583 (1 000 pieces) Ukraine  510 Moldova  510 Uzbekistan  437 Russia  437 Tajikstan  364 Armenia  364 Azerbaijan  219 Turkmenistan  219 Kazakhstan  146 Kyrgyzstan  146 Georgia  (**) 40.0210 21 Belarus 187  (1 000 pieces) Ukraine 163  Moldova  163 Uzbekistan  140 Russia 140  Tajikstan  117 Armenia  117 Azerbaijan  70 Turkmenistan  70 Kazakhstan  47 Kyrgyzstan  47 Georgia  (") 40.0220 22 Belarus 217  (tonnes) Ukraine 190  Moldova  . 190 Uzbekistan  1 63 Russia 1 63  Tajikstan  135 Armenia  135 Azerbaijan  81 Turkmenistan  81 Kazakhstan  54 Kyrgyzstan  54 Georgia  (") 40.0230 23 Belarus 102  (tonnes) Ukraine 89  Moldova  89 Uzbekistan  77 Russia 77  Tajikstan  64 « »Armenia  64 Azerbaijan  38 Turkmenistan  38 Kazakhstan  26 Kyrgyzstan  26 Georgia  (") 40.0240 24 Belarus 166  (1 000 pieces) Ukraine 145  Moldova  145 Uzbekistan  125 Russia 1 25  Tajikstan  104 Armenia  104 Azerbaijan  62 Turkmenistan  62 Kazakhstan  42 Kyrgyzstan  42 Georgia  (**) No L 338/8 Official Journal of the European Communities 31 . 12. 93 ( 1 ) (2) (5) (6) (7) 40.0260 26 Belarus 131  (1 000 pieces) Ukraine 115  Moldova  115 Uzbekistan  99 Russia 99  Tajikstan  82 Armenia  82 Azerbaijan  49 Turkmenistan .  49 Kazakhstan  33 Kyrgyzstan  33 Georgia  (") 40.0270 27 Belarus 87  (1 000 pieces) Ukraine 76  Moldova  76 Uzbekistan  65 Russia 65  Tajikstan  54 Armenia  54 Azerbaijan  33 Turkmenistan  33 Kazakhstan  22 Kyrgyzstan  22 Georgia  (") 40.0280 28 Belarus  37 (1 000 pieces) Ukraine  32 Moldova  32 Uzbekistan  28 Russia  28 Tajikstan  23 Armenia  23 Azerbaijan  14 Turkmenistan  14 Kazakhstan  9 Kyrgyzstan  9 Georgia  (") 40.0290 29 Belarus 41  (1 000 pieces) Ukraine 36  Moldova  36 Uzbekistan  31 Russia 31  Tajikstan  26 Armenia  26 Azerbaijan  16 Turkmenistan  16 Kazakhstan  10 Kyrgyzstan  10 Georgia  (**) 40.0310 31 Belarus  225 (1 000 pieces) Ukraine  197 Moldova  197 Uzbekistan  169 Russia  169 Tajikstan  140 Armenia  140 Azerbaijan  84 Turkmenistan  84 Kazakhstan  56 Kyrgyzstan  56 Georgia  (**) 31 . 12. 93 Official Journal of the European Communities No L 338/9 ( 1 ) (2) (5) (6) (7) 40.0320 32 Belarus  30 (tonnes) Ukraine  26 Moldova  26 Uzbekistan  23 Russia  23 Tajikstan  19 Armenia  19 Azerbaijan  11 Turkmenistan  11 Kazakhstan  8 Kyrgyzstan  8 Georgia  (**) 40.0330 33 Belarus 81  (tonnes) Ukraine 71  Moldova  71 Uzbekistan  61 Russia  61 Tajikstan  50 Armenia  50 Azerbaijan  30 Turkmenistan  30 Kazakhstan  20 Kyrgyzstan  20 Georgia  (**) 40.0340 34 Belarus  3 (tonnes) Ukraine  2 Moldova  2 Uzbekistan  2 Russia  2 Tajikstan  2 Armenia  2 Azerbaijan  1 Turkmenistan  1 Kazakhstan  1 Kyrgyzstan  1 Georgia  (") 40.0350 35 Belarus  87 (tonnes) Ukraine  76 Moldova  76 Uzbekistan  66 Russia  66 Tajikstan  55 Armenia  55 Azerbaijan  33 Turkmenistan  33 Kazakhstan  22 Kyrgyzstan  22 Georgia  (") 40.0360 36 Belarus 19  (tonnes) Ukraine 17  Moldova  17 Uzbekistan  15 Russia 15  Tajikstan  12 Armenia  12 Azerbaijan  7 Turkmenistan  7 Kazakhstan  5 Kyrgyzstan  5 Georgia  (**) No L 338/10 Official Journal of the European Communities 31 . 12. 93 (1 ) (2) (5) (6) (7) 40.0370 37 Belarus 129  (tonnes) Ukraine 113  Moldova  113 Uzbekistan  97 Russia 97  Tajikstan  80 Armenia  80 Azerbaijan  48 Turkmenistan  48 Kazakhstan  32 Kyrgyzstan  32 Georgia  (**) 40.0381 38 A Belarus  7 (tonnes) Ukraine  6 Moldova  6 Uzbekistan  6 Russia  6 Tajikstan  5 Armenia  5 Azerbaijan  3 Turkmenistan  3 Kazakhstan  2 Kyrgyzstan  2 Georgia  (") 40.0385 38 B Belarus  1 (tonnes) Ukraine  1 Moldova  1 Uzbekistan  1 Russia  1 Tajikstan  1 Armenia  1 Azerbaijan  1 Turkmenistan  1 Kazakhstan  1 Kyrgyzstan  1 Georgia  (") 40.0400 40 Belarus  12 (tonnes) Ukraine  11 Moldova  11 Uzbekistan  9 Russia  9 Tajikstan  8 Armenia  8 Azerbaijan  5 Turkmenistan  5 Kazakhstan  3 Kyrgyzstan  3 Georgia  (**) 40.0410 41 Belarus  250 (tonnes) Ukraine  219 Moldova  219 Uzbekistan  188 Russia  188 Tajikstan  156 Armenia  156 Azerbaijan  94 Turkmenistan  94 Kazakhstan  63 Kyrgyzstan  63 Georgia  (**) Communities No L 338/1131 . 12. 93 Official Journal of the European ( 1 ) (2) (5) (6) (7) 40.0420 42 Belarus  26 (tonnes) Ukraine  23 Moldova  23 Uzbekistan  20 Russia  20 Tajikstan  16 Armenia  16 Azerbaijan  10 Turkmenistan  10 Kazakhstan  7 Kyrgyzstan  7 Georgia  (**) 40.0430 43 Belarus  26 (tonnes) Ukraine  23 Moldova  23 Uzbekistan  20 Russia  20 Tajikstan  16 Armenia  16 Azerbaijan  10 Turkmenistan  10 Kazakhstan  7 Kyrgyzstan  7 Georgia  (**) 40.0470 47 Belarus  5 (tonnes) Ukraine  5 Moldova  5 Uzbekistan  4 Russia  4 Tajikstan  3 Armenia  3 Azerbaijan  2 Turkmenistan  2 Kazakhstan  1 Kyrgyzstan  1 Georgia  (**) 40.0480 48 Belarus  21 (tonnes) Ukraine  18 Moldova  18 Uzbekistan  16 Russia  16 Tajikstan  13 Armenia  13 Azerbaijan  8 Turkmenistan  8 Kazakhstan  5 Kyrgyzstan  5 Georgia  (**) 40.0490 49 Belarus  9 (tonnes) Ukraine  8 Moldova  8 Uzbekistan  7 Russia  7 Tajikstan  5 Armenia  5 Azerbaijan  3 Turkmenistan  3 Kazakhstan  2 Kyrgyzstan  2 Georgia  (**) No L 338/12 Official Journal of the European Communities 31 . 12. 93 (1 ) (2) (5) (6) (7) 40.0500 50 Belarus 21  (tonnes) Ukraine 18  Moldova  18 Uzbekistan  16 Russia 16  Tajikstan  13 Armenia  13 Azerbaijan  8 Turkmenistan  8 Kazakhstan  5 Kyrgyzstan  5 Georgia  (**) 40.0530 53 Belarus  1 (tonnes) Ukraine  1 Moldova  1 Uzbekistan  1 Russia  1 Tajikstan  1 Armenia  1 Azerbaijan  1 Turkmenistan  1 Kazakhstan  1 Kyrgyzstan  1 Georgia  (**) 40.0540 54 Belarus  2 (tonnes) Ukraine  2 Moldova  2 Uzbekistan  2 Russia  2 Tajikstan  1 Armenia  1 Azerbaijan  1 Turkmenistan  1 Kazakhstan  1 Kyrgyzstan  1 Georgia  (") 40.0550 55 Belarus  21 (tonnes) Ukraine  18 Moldova  18 Uzbekistan  16 Russia  1 6 Tajikstan  13 Armenia  13 Azerbaijan  8 Turkmenistan  8 Kazakhstan  5 Kyrgyzstan  5 Georgia  (**) 40.0560 56 Belarus  17 (tonnes) Ukraine  15 Moldova  15 Uzbekistan  13 Russia  13 Tajikstan  11 Armenia  11 Azerbaijan  7 Turkmenistan  7 Kazakhstan  4 Kyrgyzstan  4 Georgia  (**) 31 . 12. 93 No L 338/13Official Journal of the European Communities ( 1 ) (2) (5) (6) (7) 40.0580 58 Belarus  94 (tonnes) Ukraine  82 Moldova  82 Uzbekistan  71 Russia  71 Tajikstan  59 Armenia  59 Azerbaijan  35 Turkmenistan  35 Kazakhstan  24 Kyrgyzstan  24 Georgia  (") 40.0590 59 Belarus  103 (tonnes) Ukraine  90 Moldova  90 Uzbekistan  78 Russia  78 Tajikstan  65 Armenia  65 Azerbaijan  39 Turkmenistan  39 Kazakhstan  , 26 Kyrgyzstan  26 Georgia  (**) 40.0600 60 Belarus  1 (tonnes) Ukraine  1 Moldova  1 Uzbekistan  1 Russia  1 Tajikstan  1 Armenia  1 Azerbaijan  1 Turkmenistan  1 Kazakhstan  1 Kyrgyzstan  1 Georgia  (") 40.0610 61 Belarus  16 (tonnes) Ukraine  14 Moldova  14 Uzbekistan  12 Russia  12 Tajikstan  10 Armenia  10 Azerbaijan  6 Turkmenistan  6 Kazakhstan  4 Kyrgyzstan  4 Georgia  (**) 40.0620 62 Belarus  21 (tonnes) Ukraine  18 Moldova  18 Uzbekistan  16 Russia  16 Tajikstan  13 Armenia  13 Azerbaijan  8 Turkmenistan  8 Kazakhstan  5 Kyrgyzstan  5 Georgia  (**) No L 338/14 Official Journal of the European Communities 31 . 12. 93 (1 ) (2) (5) (6) (7) 40.0630 63 Belarus  1 1 (tonnes) Ukraine  10 Moldova  10 Uzbekistan  9 Russia  9 Tajikstan  7 Armenia  7 Azerbaijan  4 Turkmenistan  4 Kazakhstan  3 Kyrgyzstan  3 Georgia  (") 40.0650 65 Belarus  55 (tonnes) Ukraine  48 Moldova  48 Uzbekistan  42 Russia  42 Tajikstan  35 Armenia  35 Azerbaijan  21 Turkmenistan  21 Kazakhstan  14 Kyrgyzstan  14 Georgia  (**) 40.0660 66 Belarus  8 (tonnes) Ukraine  7 Moldova  7 Uzbekistan  6 Russia  6 Tajikstan  5 Armenia  5 Azerbaijan  3 Turkmenistan  3 Kazakhstan  2 Kyrgyzstan  2 Georgia  (") 40.0670 67 Belarus 29  (tonnes) Ukraine 25  Moldova  25 Uzbekistan  22 Russia 22  Tajikstan  18 Armenia  18 Azerbaijan  11 Turkmenistan  11 Kazakhstan  7 Kyrgyzstan  7 Georgia  (") 40.0680 68 Belarus  30 (tonnes) Ukraine  26 Moldova  26 Uzbekistan  23 Russia  23 Tajikstan  19 Armenia  19 Azerbaijan  11 Turkmenistan  11 Kazakhstan  8 Kyrgyzstan  8 Georgia  (**) 31 . 12. 93 Official Journal of the European Communities No L 338/15 ( 1 ) (2) (5) (6) (7) 40.0690 69 Belarus  33 (1 000 pieces) Ukraine  29 Moldova  29 Uzbekistan  25 Russia  25 Tajikstan  21 Armenia  21 Azerbaijan  13 Turkmenistan  13 Kazakhstan  8 Kyrgyzstan  8 Georgia  (") 40.0700 70 Belarus  2 243 (1 000 pairs Ukraine  1 963 or pieces) Moldova  1 963 Uzbekistan  1 683 Russia  1 683 Tajikstan  1 402 Armenia  1 402 Azerbaijan  841 Turkmenistan  841 Kazakhstan  561 Kyrgyzstan  561 Georgia  (") 40.0720 72 Belarus  63 (1 000 pieces) Ukraine  55 Moldova  55 Uzbekistan  48 Russia  ¢ 48 Tajikstan  40 Armenia  40 Azerbaijan  24 Turkmenistan  24 Kazakhstan  1 6 Kyrgyzstan  16 Georgia  (**) 40.0730 73 Belarus 60  (1 000 pieces) Ukraine 53  Moldova  53 Uzbekistan  45 Russia 45  Tajikstan  38 Armenia  38 Azerbaijan  23 Turkmenistan  23 Kazakhstan  15 Kyrgyzstan  15 Georgia  (") 40.0740 74 Belarus 23  (1 000 pieces) Ukraine 20  Moldova  20 Uzbekistan  17 Russia 17  Tajikstan  14 Armenia  14 Azerbaijan  9 Turkmenistan  9 Kazakhstan  6 Kyrgyzstan  6 Georgia  (**) No L 338/16 Official Journal of the European Communities 31 . 12. 93 ( 1 ) (2) (5) (6) (7) 40.0750 75 Belarus  3 (1 000 pieces) Ukraine  2 Moldova  2 Uzbekistan  2 Russia  2 Tajikstan  2 Armenia  2 Azerbaijan  1 Turkmenistan  1 Kazakhstan  1 Kyrgyzstan  1 Georgia  (**) 40.0760 76 Belarus  56 (tonnes) Ukraine  49 Moldova  49 Uzbekistan  42 Russia  42 Tajikstan  35 Armenia  35 Azerbaijan  21 Turkmenistan  21 Kazakhstan  14 Kyrgyzstan  14 Georgia  (") 40.0770 77 Belarus  15 (tonnes) Ukraine  13 Moldova  13 Uzbekistan  12 Russia  12 Tajikstan  10 Armenia  10 Azerbaijan  6 Turkmenistan  6 Kazakhstan  4 Kyrgyzstan  4 Georgia  (**) 40.0780 78 Belarus  53 (tonnes) Ukraine  46 Moldova  46 Uzbekistan  40 Russia  40 Tajikstan  33 Armenia  33 Azerbaijan  20 Turkmenistan  20 Kazakhstan  13 Kyrgyzstan  13 Georgia  (") 40.0830 83 Belarus 21  (tonnes) Ukraine 18  Moldova  18 Uzbekistan  16 Russia 16  Tajikstan  13 Armenia  13 Azerbaijan  8 Turkmenistan  8 Kazakhstan  5 Kyrgyzstan  5 Georgia  (") 31 . 12. 93 Official Journal of the European Communities No L 338/17 ( 1 ) (2) (5) (6) (7) 40.0840 84 Belarus  5 (tonnes) Ukraine  4 Moldova  4 Uzbekistan  4 Russia  4 Tajikstan  3 Armenia  3 Azerbaijan  2 Turkmenistan  2 Kazakhstan  1 Kyrgyzstan  1 Georgia  (**) 40.0850 85 Belarus  1 (tonnes) Ukraine  1 Moldova  1 Uzbekistan  1 Russia  1 Tajikstan  1 Armenia  1 Azerbaijan  1 Turkmenistan  1 Kazakhstan  1 Kyrgyzstan  1 Georgia  (") 40.0860 86 Belarus  46 (1 000 pieces) Ukraine  40 Moldova  40 Uzbekistan  35 Russia  35 Tajikstan  29 Armenia  29 Azerbaijan  1 7 Turkmenistan  17 Kazakhstan  12 Kyrgyzstan  12 Georgia  f) 40.0870 87 Belarus  12 (tonnes) Ukraine  11 Moldova  11 Uzbekistan  9 Russia  9 Tajikstan  8 Armenia  8 Azerbaijan  5 Turkmenistan  5 Kazakhstan  3 . Kyrgyzstan  3 Georgia  (**) 40.0880 88 Belarus  3 (tonnes) Ukraine  2 Moldova  2 Uzbekistan  2 Russia  2 Tajikstan  2 Armenia  2 Azerbaijan  1 Turkmenistan  1 Kazakhstan  1 Kyrgyzstan  1 Georgia  (**) No L 338/18 Official Journal of the European Communities 31 . 12. 93 (1 ) (2) (5) (6) (7) 40.0900 90 Belarus 25  (tonnes) Ukraine 22  Moldova  22 Uzbekistan  19 Russia 19  Tajikstan  16 Armenia  16 Azerbaijan  10 Turkmenistan  10 Kazakhstan  6 Kyrgyzstan  6 Georgia  (**) 40.0910 91 Belarus  23 (tonnes) Ukraine  20 Moldova  20 Uzbekistan  18 Russia  18 Tajikstan  15 Armenia  15 Azerbaijan  9 Turkmenistan  9 Kazakhstan  6 Kyrgyzstan  6 Georgia  (**) 40.0930 93 Belarus  9 (tonnes) Ukraine  8 Moldova  8 Uzbekistan  7 Russia  7 Tajikstan  6 Armenia  6 Azerbaijan  4 Turkmenistan  4 Kazakhstan  2 Kyrgyzstan  2 Georgia  (**) 40.0940 94 Belarus  30 (tonnes) Ukraine  26 Moldova  26 Uzbekistan  23 Russia  23 Tajikstan  19 Armenia  19 Azerbaijan  11 Turkmenistan  11 Kazakhstan  8 Kyrgyzstan  8 Georgia  (**) 40.0950 95 Belarus  21 (tonnes) Ukraine  19 Moldova  19 Uzbekistan  16 Russia  16 Tajikstan  13 Armenia  13 Azerbaijan  8 Turkmenistan  8 Kazakhstan  5 Kyrgyzstan  5 Georgia  ("*) 31 . 12. 93 No L 338/19Official Journal of the European Communities ( 1 ) (2) (5) (6) (7) 40.0960 96 Belarus  129 (tonnes) Ukraine  113 Moldova  113 Uzbekistan  97 Russia  97 Tajikstan  81 Armenia  81 Azerbaijan  49 Turkmenistan  49 Kazakhstan  32 Kyrgyzstan  32 Georgia  (**) 40.0970 97 Belarus  7 (tonnes) Ukraine  6 Moldova  6 Uzbekistan  6 Russia  6 Tajikstan  5 Armenia  5 Azerbaijan  3 Turkmenistan  3 Kazakhstan  2 Kyrgyzstan  2 Georgia  (") 40.0980 98 Belarus  4 (tonnes) Ukraine  4 Moldova  4 Uzbekistan  3 Russia  3 Tajikstan  3 Armenia  3 Azerbaijan  2 Turkmenistan  2 Kazakhstan  1 Kyrgyzstan  1 Georgia  (**) 40.0990 99 Belarus  25 (tonnes) Ukraine  22 Moldova  22 Uzbekistan  19 Russia  19 Tajikstan  15 Armenia  15 Azerbaijan  9 Turkmenistan  9 Kazakhstan  6 Kyrgyzstan  6 Georgia  (**) 40.1000 100 Belarus  45 (tonnes) Ukraine  40 Moldova  40 Uzbekistan  34 Russia  34 Tajikstan  28 Armenia  28 Azerbaijan  17 Turkmenistan  17 Kazakhstan  11 Kyrgyzstan  1 1 Georgia  (") No L 338/20 Official Journal of the European Communities 31 . 12. 93 ( 1 ) (2) (5) (6) (7) 40.1010 101 Belarus  3 (tonnes) Ukraine  2 Moldova  2 Uzbekistan  2 Russia  2 Tajikstan  2 Armenia  2 Azerbaijan  1 Turkmenistan  1 Kazakhstan  1 Kyrgyzstan  1 Georgia  (") 40.1090 109 Belarus  4 (tonnes) Ukraine  4 Moldova  4 Uzbekistan  3 Russia  3 Tajikstan  3 Armenia  3 Azerbaijan  2 Turkmenistan  2 Kazakhstan  1 Kyrgyzstan  1 Georgia  (") 40.1100 110 Belarus  15 (tonnes) Ukraine  13 Moldova  13 Uzbekistan  12 Russia  12 Tajikstan  10 Armenia  10 Azerbaijan  6 Turkmenistan  6 Kazakhstan  4 Kyrgyzstan  4 Georgia  O 40.1110 111 Belarus  1 (tonnes) Ukraine  1 Moldova  1 Uzbekistan  1 Russia  1 Tajikstan  1 Armenia  1 Azerbaijan  1 Turkmenistan  1 Kazakhstan  1 Kyrgyzstan  1 Georgia  (") 40.1120 112 Belarus  11 (tonnes) Ukraine  9 Moldova  9 Uzbekistan  8 Russia  8 Tajikstan  7 Armenia  7 Azerbaijan  4 Turkmenistan  4 Kazakhstan ~~~ 3 Kyrgyzstan  3 Georgia  (**) 31 . 12. 93 Official Journal of the European Communities No L 338/21 ( 1 ) (2) (5) (6) (7) 40.1130 113 Belarus  9 (tonnes) Ukraine  8 Moldova  8 Uzbekistan  7 Russia  7 Tajikstan  6 Armenia  6 Azerbaijan  4 Turkmenistan  4 Kazakhstan  2 Kyrgyzstan  2 Georgia  (**) 40.1140 114 Belarus  21 (tonnes) Ukraine  19 Moldova  19 Uzbekistan  16 Russia  16 Tajikstan  13 Armenia  13 Azerbaijan  8 Turkmenistan  8 Kazakhstan  5 Kyrgyzstan  5 Georgia  (") (") For Georgia, no benefit is granted for 1993.